1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     RANDY MAURICE BRIDGES,                         Case No. 3:18-cv-00334-MMD-WGC
10                                     Petitioner,                    ORDER
            v.
11
      ISIDRO BACA, et al.,
12
                                   Respondents.
13

14         Randy Maurice Bridges has submitted a pro se 28 U.S.C. § 2254 petition for a writ

15   of habeas corpus and has now paid the filing fee (see ECF No. 5). The Court has reviewed

16   the Petition, and it is dismissed as second and successive.

17          28 U.S.C. § 2244(3)(A) provides: “[b]efore a second or successive application

18   permitted by this section is filed in the district court, the applicant shall move in the

19   appropriate court of appeals for an order authorizing the district court to consider the

20   application.” Where a petition has been dismissed with prejudice as untimely or because

21   of procedural default, the dismissal constitutes a disposition on the merits and renders a

22   subsequent petition second or successive for purposes of 28 U.S.C. § 2244. McNabb v.

23   Yates, 576 F.3d 1028, 1029-30 (9th Cir. 2009); Henderson v. Lampert, 396 F.3d 1049,

24   1053 (9th Cir. 2005).

25         Petitioner indicates on the face of his petition that he previously filed case no. 3:15-

26   cv-00121-MMD-VPC, in which he challenged the same state judgment of conviction. On

27   December 7, 2015, this Court granted Respondent’s motion to dismiss the first petition

28   as procedurally barred; the Ninth Circuit Court of Appeals denied a certificate of
1    appealability (3:15-cv-00121-MMD-VPC, ECF Nos. 16, 17, 29). This Petition, therefore,

2    is a second or successive habeas corpus petition. Henderson v, 396 F.3d at 1053.

3    Petitioner was required to obtain authorization from the Ninth Circuit Court of Appeals

4    before he could proceed with a second or successive petition. 28 U.S.C. § 2244(b)(3).

5    Petitioner had not indicated that he has received such authorization from the court of

6    appeals. Accordingly, this Petition shall be dismissed as second and successive.

7           Reasonable jurists would not find this conclusion to be debatable or wrong, and

8    the Court will not issue a certificate of appealability.

9           It is therefore ordered that the Clerk detach and file the Petition (ECF No. 1-1).
10          It is further ordered that the Petition is dismissed with prejudice as a successive

11   petition.

12          It is further ordered that a certificate of appealability is denied.

13          It is further ordered that the Clerk enter judgment accordingly and close this case.

14          DATED THIS 18th day of October 2018.

15

16                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
